             Case 3:18-cv-05945-VC Document 148 Filed 12/27/19 Page 1 of 2



                                                                    David L. Hecht
                                                                    Partner
                                                                    277 Park Avenue, 45th Floor
                                                                    New York, NY 10172
                                                                    dcurran@piercebainbridge.com
                                                                    (212) 484-9866


VIA ECF

December 27, 2019


Hon. Judge Ryu
U.S. District Court
Suite 400S
1301 Clay Street
Oakland, CA 94612

Re: Social Technologies LLC v. Apple Inc., No. 18-cv-05945-VC (N.D. Cal.) (the “Action”)

Dear Judge Ryu,


        Pursuant to Your Honor’s standing order and Order Setting Settlement Conference (ECF 131),
Plaintiff Social Technologies LLC (“Social Tech”) hereby requests a continuance of any settlement
conference in this Action until a date to be agreed upon by the parties. On December 17, 2019, the
Court in this Action summarily adjudicated all of Social Tech’s claims but its claim for a declaration of
non-infringement. ECF 142. Defendant Apple Inc. has requested that the Court dismiss its remaining
counterclaims without prejudice. ECF 147. Social Tech also intends to move for an entry of final
judgment pursuant to Federal Rule of Civil Procedure 54(b). At this time, Social Tech does not believe
a settlement conference will advance the parties closer to settlement.
       Given Social Tech’s position, Apple believes that a settlement conference would not be
productive. Apple therefore agrees to take the settlement conference currently scheduled for January 7,
2020 off calendar. Apple’s agreement should not be construed to mean that Apple agrees that it would
be appropriate to schedule a settlement conference at a later date.
         In light of the foregoing, Social Tech respectfully requests that Your Honor continue the
presently scheduled settlement conference to a date to be agreed upon by the parties pending any appeals
filed in this Action.


                                                         Respectfully submitted,


                                 Pierce Bainbridge Beck Price & Hecht LLP
                                       BOS | CLE | DC | LA | NY
           Case 3:18-cv-05945-VC Document 148 Filed 12/27/19 Page 2 of 2




Hon. Judge Ryu
December 27, 2019
Page 2

                                            /s/ David L. Hecht

                                            David L. Hecht (admitted pro hac vice)
                                            dhecht@piercebainbridge.com
                                            PIERCE BAINBRIDGE
                                            BECK PRICE & HECHT LLP
                                            277 Park Avenue, 45th Floor
                                            New York, NY 10172
                                            Telephone: (212) 484-9866
                                            Attorneys for Plaintiff
